Title: Francis Eppes to Thomas Jefferson, 14 February 1818
From: Eppes, Francis Wayles
To: Jefferson, Thomas


                    
                        Dear Grand Papa
                        Washington City
Feb, 14th 1818
                    
                    I have just recieved your letter of the Sixth inst, and I am extremely Sorry to learn, that the central college will not be opened next spring. my Father Justly estimateing the advantages of a Situation in which I could enjoy the benifit of your care and attention had looked forward to this establishment as a place where without the inconvenience of future change t and loss of time I might prepare myself for Some university at which my education  might be finished—It appears however from Your letter that, neither his hopes or your own will be realised, as a considerable period may yet intervene before a single professorship will be in operation—Papa intends as I informed you in my last to remove me from the George Town College after the  adjournment of congress—Before that period arrives, we shall know with more certainty prospects of the central College—In the mean time I understand from him, that it it is his intention to carry me back to Virginia and place me in some situation where I can remain untill the central college goes into operation—Papa and mama are well and unite with me in wishes for your health and happiness—believe me to remain with Sincere affection your Grandson
                    
                        Francis Eppes
                    
                 